                            Case 3:19-cv-05083-RS Document 36 Filed 03/02/21 Page 1 of 5



                     1   BENJAMIN LAW GROUP, P.C.
                         Na’il Benjamin, SBN 240354
                     2   Patrice N. Harper, SBN 225573
                         1290 B Street, Suite 314
                     3   Hayward, CA 94541
                         Tel: (510) 897-9967
                     4   Fax: (510) 439-2632
                         nbenjamin@benjaminlawgroup.com
                     5   patrice@benjaminlawgroup.com
                     6   Attorneys for Plaintiff
                         KENITRA NEWMAN
                     7
                         MORGAN, LEWIS & BOCKIUS LLP
                     8   Robert Jon Hendricks, SBN 179751
                         rj.hendricks@morganlewis.com
                     9   Nicole L. Antonopoulos, SBN 306882
                         nicole.antonopoulos@morganlewis.com
                    10   One Market, Spear Street Tower
                         San Francisco, CA 94105-1596
                    11   Tel: +1.415.442.1000
                         Fax: +1.415.442.1001
                    12
                         MORGAN, LEWIS & BOCKIUS LLP
                    13   Andrew P. Frederick, SBN 284832
                         andrew.frederick@morganlewis.com
                    14   1400 Page Mill Road
                         Palo Alto, CA 94304
                    15   Tel: +1.650.843.4000
                         Fax: +1.650.843.4001
                    16
                         Attorneys for Defendant
                    17   DELTA AIR LINES, INC.
                    18
                                                      UNITED STATES DISTRICT COURT
                    19
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    20

                    21   KENITRA NEWMAN, an individual,               Case No. 3:19-cv-05083-RS
                    22                         Plaintiff,             [Hon. Richard Seeborg]
                    23                 v.                             JOINT STIPULATION TO
                                                                      CONTINUE TRIAL AND RELATED
                    24   DELTA AIR LINES, INC., a Delaware            DEADLINES; ORDER AS MODIFIED
                         corporation,                                 BY THE COURT
                    25
                                               Defendant.
                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                    STIP TO CONTINUE TRIAL AND
  SILICON VALLEY                                                                            RELATED DEADLINES
                                                                                      (CASE NO. 3:19-CV-05083-RS)
                               Case 3:19-cv-05083-RS Document 36 Filed 03/02/21 Page 2 of 5



                     1                                        JOINT STIPULATION

                     2           Plaintiff Kenitra Newman (“Plaintiff”) and Defendant Delta Air Lines, Inc. (“Delta” or
                     3   “the Company”) (collectively, the “Parties”), by and through their respective counsel, hereby
                     4   stipulate as follows:
                     5           WHEREAS, on October 8, 2020, this Court issued a Further Scheduling Order (Dkt. 30)
                     6   setting a trial date of August 9, 2021 and other related pretrial dates and deadlines, including a
                     7   fact discovery cutoff of March 18, 2021, a deadline of June 2, 2021 for expert designations, a
                     8   deadline of June 23, 2021 to designate rebuttal experts, an expert discovery cutoff of July 6, 2021,
                     9   a deadline of May 11, 2021 for dispositive motion hearing, and a deadline of July 28, 2021 for
                    10   final pre-trial conference;
                    11           WHEREAS, pursuant to the Further Scheduling Order, the deadline to serve written
                    12   discovery requests was February 16, 2021, and this deadline has now expired;
                    13           WHEREAS, on February 22, 2021, the Court issued an Order denying Plaintiff’s Motion
                    14   to Quash Subpoenas (Dkt. 34), and Delta is in the process of obtaining documents pursuant to its
                    15   subpoenas;
                    16           WHEREAS, Delta has raised issues with Plaintiff’s written discovery responses and
                    17   document productions, and the Parties are continuing to meet and confer to resolve these
                    18   discovery disagreements;
                    19           WHEREAS, the Parties have scheduled private mediation for March 23, 2021;
                    20           WHEREAS, the Parties have met and conferred and agreed to continue all unexpired
                    21   dates and related deadlines specified in the Further Scheduling Order (Dkt. 30) by two months
                    22   because the Parties would like to conserve resources and time for the resolution of this action at
                    23   mediation;
                    24           WHEREAS, the Parties agree that the deadline to serve written discovery has expired and
                    25   nothing in this Stipulation changes, continues, or vacates that deadline;
                    26   ///
                    27   ///
                    28   ///
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                              STIP TO CONTINUE TRIAL AND
 ATTORNEYS AT LAW                                                        1                            RELATED DEADLINES
  SAN FRANCISCO                                                                                 (CASE NO. 3:19-CV-05083-RS)
                            Case 3:19-cv-05083-RS Document 36 Filed 03/02/21 Page 3 of 5



                     1          THEREFORE, the Parties hereby stipulate to continue all unexpired dates and related

                     2   deadlines specified in the Further Scheduling Order (Dkt. 30) by at least two months, as follows:

                     3              x   May 18, 2021: Fact Discovery Cutoff only for purposes of allowing the Parties to

                     4                  resolve their discovery disagreements as well as allowing the Parties to continue to

                     5                  propound third party subpoenas;

                     6              x   August 2, 2021: Deadline for Expert Designations;

                     7              x   August 23, 2021: Deadline to Designate Rebuttal Experts;

                     8              x   September 7, 2021: Expert Discovery Cut-Off;

                     9              x   July 15, 2021: Deadline for Dispositive Motion Hearing;

                    10              x   September 29, 2021:Final Pre-Trial Conference; and

                    11              x   October 12, 2021: Trial Date.

                    12          IT IS SO STIPULATED.

                    13   Dated: March 2, 2021                               BENJAMIN LAW GROUP, P.C.
                    14

                    15                                                      By: /s/ Patrice N. Harper
                                                                                Na’il Benjamin
                    16                                                          Patrice N. Harper
                    17                                                         Attorneys for Plaintiff
                                                                               KENITRA NEWMAN
                    18

                    19   Dated: March 2, 2021                               MORGAN, LEWIS & BOCKIUS LLP
                    20

                    21                                                      By: /s/ Nicole L. Antonopoulos
                                                                                Robert Jon Hendricks
                    22                                                          Andrew P. Frederick
                                                                                Nicole L. Antonopoulos
                    23
                                                                                Attorneys for Defendant
                    24                                                          DELTA AIR LINES, INC.
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                            STIP TO CONTINUE TRIAL AND
 ATTORNEYS AT LAW                                                       2                           RELATED DEADLINES
  SAN FRANCISCO                                                                               (CASE NO. 3:19-CV-05083-RS)
                             Case 3:19-cv-05083-RS Document 36 Filed 03/02/21 Page 4 of 5



                     1                                         FILER’S ATTESTATION

                     2           I, Nicole L. Antonopoulos, am the ECF user whose identification and password are being
                     3   used to file this Joint Stipulation to Continue Trial and Related Deadlines on behalf of Plaintiff
                     4   Kenitra Newman and Defendant Delta Air Lines, Inc. In compliance with L.R. 5-1(i)(3), I hereby
                     5   attest that Plaintiff’s counsel concurs in this filing.
                     6   Dated: March 2, 2021                                   MORGAN, LEWIS & BOCKIUS LLP
                     7
                                                                                By: /s/ Nicole L. Antonopoulos
                     8                                                              Robert Jon Hendricks
                                                                                    Andrew P. Frederick
                     9                                                              Nicole Antonopoulos

                    10                                                              Attorneys for Defendant
                                                                                    DELTA AIR LINES, INC.
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                               STIP TO CONTINUE TRIAL AND
 ATTORNEYS AT LAW                                                           3                          RELATED DEADLINES
  SAN FRANCISCO                                                                                  (CASE NO. 3:19-CV-05083-RS)
                            Case 3:19-cv-05083-RS Document 36 Filed 03/02/21 Page 5 of 5



                     1                                        ORDER

                     2          Plaintiff Kenitra Newman (“Plaintiff”) and Defendant Delta Air Lines, Inc. (“Delta”)
                     3   submitted a Joint Stipulation to Continue Trial and Related Deadlines. The Court, having
                     4   considered the Joint Stipulation, and for good cause appearing, hereby grants the Joint Stipulation
                     5   and orders as follows:
                     6          All unexpired dates and related deadlines specified in the Further Scheduling Order (Dkt.
                     7   30) shall be continued by two months, as follows:
                     8              x   May 18, 2021: Fact Discovery Cutoff only for purposes of allowing the Parties to
                     9                  resolve their discovery disagreements as well as allowing the Parties to continue to
                    10                  propound third party subpoenas;
                    11              x   August 2, 2021: Deadline for Expert Designations;
                    12              x   August 23, 2021: Deadline to Designate Rebuttal Experts;
                    13              x   September 7, 2021: Expert Discovery Cut-Off;
                    14              x   July 15, 2021: Deadline for Dispositive Motion Hearing;

                    15              x   September 29, 2021:Final Pre-Trial Conference; and

                    16              x   October 12, 2021: Trial Date.

                    17          The deadline to serve written discovery requests has expired and nothing in this Order
                    18   changes, continues, or vacates that deadline.
                    19          IT IS SO ORDERED.
                    20

                    21          3/2/2021
                         DATE: _______________________                        _______________________________
                                                                              HONORABLE RICHARD SEEBORG
                    22                                                        CHIEF UNITED STATES DISTRICT
                                                                                          JUDGE
                    23

                    24

                    25

                    26

                    27

                    28
                                                                                    [PROPOSED] ORDER GRANTING STIP TO
MORGAN, LEWIS &                                                                           CONTINUE TRIAL AND RELATED
 BOCKIUS LLP                                                             1                                   DEADLINES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                             (CASE NO. 3:19-CV-05083-RS)
